Citation Nr: 1826454	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  16-53 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder, and if so, whether service connection is warranted.

4.  Entitlement to service connection for residuals of a right wrist injury.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to January 1981 with additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in April 2017.  The record was held open for 30 days.  Thereafter, additional evidence was submitted in May 2017.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e).


DECISION

By an October 2006 rating decision, the Veteran's claims of service connection for low back disorder and bilateral knee disorders were denied.  He was notified of the decision by a letter mailed later in October 2006.  Thereafter, nothing further regarding these disorders was received until the present claim to reopen in September 2010.  No new evidence or notice of disagreement (NOD) was received by VA within one year of the issuance of the October 2006 rating decision for these claims.  As the Veteran did not appeal the decision, that rating decision is final for the low back disorder and bilateral knee disorders claims.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claims of service connection for low back and bilateral knee disorders are reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also September 2010 Lay Statement; May 2017 Nurse Practitioner's Letter; May 2017 Physician's Letter.  The reopened claims are further addressed below.

ORDER

New and material evidence having been received, the claim of service connection for a low back disorder is reopened; to this limited extent, the appeal is granted.

New and material evidence having been received, the claim of service connection for a right knee disorder is reopened; to this limited extent, the appeal is granted.

New and material evidence having been received, the claim of service connection for a left knee disorder is reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran contends that his low back and bilateral knee disorders were incurred during service.  In addition, he contends that he has a residual disorder of the right wrist due to in-service injuries.  In this regard, during the April 2017 Board hearing, the Veteran reported injuring his low back during service while moving a heavy tow bar by himself, slipping on ice and falling on his back, and sleeping in awkward positions.  He also reported being assaulted by fellow service members on two occasions and on the second occasion falling down several flights of stairs, landing on his back, and injuring his right wrist.  The Veteran stated that he was treated for his back injuries during service.  He further reported experiencing bilateral knee pain during service that he attributed to jumping off of trucks, climbing under vehicles, and running in boots.  He did not remember if he sought treatment for his knees during service.  The Veteran's representative also indicated that the Veteran's knee disorders may be caused or aggravated by his low back disorder.  Thereafter, in May 2017, the Veteran submitted a letter from a VA physician who stated that, based on her evaluation, he was assaulted during service.  The Veteran also submitted a letter in September 2010 from a fellow service member who served with him in the National Guard.  The fellow service member reported that he witnessed the Veteran seek treatment for his back and experience symptoms related to his knees and wrist.  

The Veteran was afforded a VA examination in regard to his back and bilateral knee claims in August 2012.  During the examination, the Veteran reported experiencing episodes of low back pain at age 17 that he referred to as muscle spasms.  He also reported experiencing episodes of back pain that each lasted a few days during his active duty and National Guard service.  He further reported experiencing bilateral knee pain during service while climbing on and off of trucks, but that he did not seek medical treatment at such time.  The examiner reported that the Veteran has chronic pain in his lower back, both knees, and right wrist.  He noted diagnoses of degenerative joint disease of the lumbar spine and bilateral knees as well as carpal tunnel syndrome.  However, the examiner found that the Veteran's low back disorder is less likely than not incurred in or caused by service.  He explained that imaging of the Veteran's lumbar spine indicated that his degenerative changes are age related.  The examiner also found that the degenerative changes in the Veteran's knees were not caused by his low back disorder.  However, he did not offer findings as to direct service connection for the Veteran's knee disorders.  Therefore, on remand, an addendum opinion should be obtained in regard to direct service connection for the Veteran's bilateral knee disorders.

In addition, the Veteran has not yet been afforded an examination in regard to his right wrist claim.  The Board finds that the low threshold requirement has been met for a VA examination, and that a remand is warranted to address the nature and etiology of any disorder residual to an in-service right wrist injury.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Furthermore, in a September 2006 memorandum, VA made a formal finding that the Veteran's active duty service treatment records (STRs) are unavailable.  However, while the Veteran also served in the Army National Guard from January 1981 to March 1999, the only STRs of record from such service are from 1995 and 1996.  Therefore, on remand the RO should undertake all appropriate measures to locate and associate any additional STRs and service personnel records (SPRs) from the Veteran's National Guard service not currently associated with the file.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  In addition, updated VA treatment records should be associated with the file.

Accordingly, the claims are REMANDED for the following actions:

1.  Make additional requests from all appropriate source(s) for a complete copy of the Veteran's Army National Guard service records, including STRs and SPRs that are not already included in the claims file.  

If such records are unavailable, document the unavailability in the Veteran's claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records from April 2013.

3.  After completing the records development indicated above, schedule the Veteran for an appropriate VA examination to address the nature and etiology of all right wrist disorders.  The entire claims file should be reviewed by the examiner.

The examiner is to identify all right wrist disorders experienced by the Veteran during the period on appeal (since September 2010), to potentially include carpal tunnel syndrome.

For each identified disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that it had onset during service, or is otherwise related to service, to include in-service right wrist injuries.

A detailed rationale for any opinion offered should be provided.

4.  Also, forward the claims file to an appropriate VA examiner for the right and left knee claims.  Following a review of all of the evidence, and in consideration of accepted medical principles, the examiner should provide a medical opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed right and left knee degenerative joint disease had onset during service, within one year of service, or is otherwise related to service.

A detailed rationale for any opinion offered should be provided.

5.  Finally, after completing all the above actions, plus any further actions needed as a consequence of the development completed, readjudicate the appeal on the merits.  If any of the benefits sought remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


